internal_revenue_service p o box cincinnati oh number release date department of the treasury employer_identification_number contact person - id number date date contact telephone number legend uil b name of program d name of program m programs w number x dollar_figure y number z number dear we have considered your request for advance approval of your grant-making program under sec_4945 of the internal_revenue_code dated date our records indicate that you were recognized as exempt from federal_income_tax under sec_501 of the code and that you are classified as a private_foundation as defined in sec_509 your letter indicates that you will operate a grant-making program called m which consists of b and d m was established to achieve the objective of enhancing the education of disadvantaged children and to enhance various skills of the travelers such as leadership skills and communication skills travelers with opportunities for experiential learning and training that cannot otherwise be achieved by standard means or technology m will serve this purpose by providing b is designed primarily for children and young adults to travel within their own country the goals of b are to allow participants to e experience travel to places of interest in their own country that they have never before seen or experienced reinforce school concepts and subjects create relationships with peers as well as with adult chaperones and where possible engage in volunteer work d is designed primarily for young adults worldwide who have completed a technical vocational program senior secondary school or high school to travel outside the borders of their own country the goals of d are to allow participants to conduct pre-trip research experience travel to places of interest outside their own country where they nawe not traveled before and gain insights into different environments and cultures build confidence and provide leadership opportunities practice being an ambassador or representative of their native countries in different countries consider the global world as they plan for their futures create relationships with peers as well as with adult chaperones and where possible engage in volunteer work e e you will take several factors into consideration to determine how many trips under each program will take place and if there is not enough funds the trips will be suspended until the following year or until funds become available during any fiscal_year no more than x dollars will be used to fund trips under m unless specifically approved by your board the budget for a trip under b will range from approximately dollar_figure-dollar_figure per child depending on the length of the trip and the destination during any given fiscal_year no more than w trips with a total of up to z children youth and chaperones will be conducted unless otherwise approved by your board the budget for a trip under d will average approximately dollar_figure per young adult but will range from dollar_figure to dollar_figure depending on the length of the trip and the destination during any given fiscal_year no more than w trips with a total of up to y students will be conducted unless otherwise approved by your board the destinations for the trips under m will be determined by reference to factors including country restrictions limitations and requirements to travel destination cost experiences offered and availability of the lodging transport and other logistics an ideal destination for a trip under m would include attributes such as safety accommodations for youth education training orientation and instruction unique opportunities to see experience and learn about attractions and activities close proximity of lodging meals and complexity of logistics and opportunity to learn about an area_of_interest or prospective future careers especially for the participants in d you will periodically distribute announcements regarding each trip to various children’s homes orphanages youth organizations schools and churches the nominating organizations m will be publicized to the nominating organizations in countries where there are extremely disadvantaged children and young adults who would not normally have the ability to travel your board will ensure that the details about each trip are properly publicized to the nominating organizations well in advance each trip will have a specific itinerary of dates and times of departure return and locations to be visited each trip will also have established goals and objectives individualized for the trip your board will monitor m closely to ensure that the lessons learned from previous trips are applied in ways that keep the participants safe the experiences meaningful and the travel a positive life changing event you plan to send one or more board members mentors from nominating organizations or professional mentors retained by you to supervise and coordinate each trip mentors will be responsible for monitoring the trip mentors retained by you must meet the following eligibility criteria e e e e beaminimum of years of age have successfully completed a university degree or certificate program or a technical vocational program or have the expertise or level of experience that is needed on the trip have demonstrated professionalism and respect for others from other countries cultures and different backgrounds ras values have been recommended by your board or a nominating organization a strong christian faith as demonstrated by a commitment to christian it is expected that you will cover the mentors’ travel and personal expenses and if necessary you will pay a modest stipend to be eligible for b which is designed principally for primary and secondary school students worldwide the prospective candidate must meet the following eligibility criteria be a minimum of five years of age be currently enrolled in primary junior secondary or senior secondary school have demonstrated good citizenship and respect for adults and authority have been recommended by a nominating organization to be eligible for d which is designed to reward hard working young adults who have attained a specific level of academic performance that has taken a decade or more to achieve the prospective candidate must meet the following eligibility criteria e e e e beaminimum of years of age have successfully completed a qualified technical vocational training or instruction program or successfully completed senior secondary school or high school have demonstrated good citizenship and respect for adults and authority have been recommended by a nominating organization have complied with the child rescue centre community service specifications each nominating organization will be requested to submit applications nominating a group of eligible children or young adults and suitable chaperones further each nominee will submit an application requesting consideration for the trip your board will serve as the selection committee and will review the applications submitted by the nominating organization and individual nominees and will select grantees based upon the eligibility criteria set forth above the grantees will be selected based on academic performance citizenship community service and essay submission following each trip the participants will be required to submit narrative reports about their experiences and the lessons they learned in their travels mentors will also be responsible for preparing reports including lessons learned impressions photographs and a log of expenses_incurred if you discover that grant funds have been misappropriated all reasonable steps will be taken to restore any diverted funds or to ensure that any unused portion is either returned or used for the intended purpose of the grant pending the results of any investigation further payments in fulfillment of the grant will be withheld you will review your case histories at the end of each year to determine if the goals and objectives of m were accomplished your board will attempt to make a quantitative and qualitative assessment of the learning return’ training value and support provided by the funds that were expended in b and d disqualified persons with respect to you will be ineligible to receive an award under either b or d further none of your board members are in a position to derive a private benefit directly or directly if certain potential grantees are selected over others to participate in b or d you will retain adequate_records pertaining to the selection of the grantees and the uses of the grant funds specifically you will maintain detailed case histories including the applications submitted by the grantees and the nominating organizations the amount of the grant and the criteria relied upon by your board in selecting grantees further the case histories will include the reports submitted by grantees and mentors as well as expense reports and receipts finally the case histories will record confirmation that the grantees bear no relationship to any of your disqualified persons you expect to maintain these records for a period of at least three years after the conclusion of the trip taken by the grantee the procedures set forth in your proposed programs will comply with federal guidelines procedures and instructions on checking and confirming that foreign organizations and foreign individuals are not involved in terrorist activities specifically you will request the name of every group leader and company to who disbursements will be made sec_4945 and b of the code impose certain excise_taxes on taxable_expenditures made by a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of subsection g sec_4945 of the code provides that sec_4945 shall not apply to individual grants awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance if it is demonstrated that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 and is to be used for study at an educational_organization described in sec_170 the grant constitutes a prize or award which is subject_to the provisions of sec_74 if the recipient of such prize or award is selected from the general_public or the purpose of the grant is to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar capacity skill or talent of the grantee sec_53_4945-4 of the regulations provides that to secure approval a private_foundation must demonstrate that i ii its grant procedure includes an objective and nondiscriminatory selection process such procedure is reasonably calculated to result in performance by grantees of the activities that the grants are intended to finance and iii the foundation plans to obtain reports to determine whether the grantees performed activities that the grants are intended to finance based on the information submitted and assuming your award programs will be conducted as proposed with a view to provide objectivity and nondiscrimination in making the awards we have determined that your procedures for granting the awards comply with the requirements contained in sec_4945 of the code and that awards granted in accordance with such procedures will not constitute taxable_expenditures within the meaning of sec_4945 this determination is conditioned on the understanding that there will be no material_change in the facts upon which it is based it is further conditioned on the premise that no grants will be awarded to foundation managers or members of the selection committee or for a purpose that is inconsistent with the purpose described in sec_170 of the code the approval of your award program procedures herein constitutes a one-time approval of your system standards and procedures designed to result in awards which meet the requirements of sec_4945 of the code this determination only covers the grant programs described above thus approval shall apply to subsequent award programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request we have not considered whether grants made under your procedures are excludable from the gross_income of recipients under sec_117 of the code any funds you distribute to individuals must be made on a true charitable basis in furtherance of the purposes for which you are organized therefore you should maintain adequate_records and case histories so that any or all award distributions can be substantiated upon request by the internal_revenue_service this determination is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as a precedent you must report any future changes in your grant making procedures please keep a copy of this letter in your permanent records we have sent a copy of this letter to your representative as indicated in your power_of_attorney if you have any questions please contact the person whose name and telephone number are shown above sincerely yours lois g lerner director exempt_organizations enclosures notice a copy of the redacted letter
